Case 1:19-cv-23167-BB Document 68 Entered on FLSD Docket 09/23/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-cv-23167-BLOOM/LOUIS

   SHERRY JOHNSON,

        Plaintiff,

   v.

   CARNIVAL CORPORATION,
   a Panamanian Corporation d/b/a
   CARNIVAL CRUISE LINES,

       Defendant.
   _______________________________________/

                                    ORDER ON DISCOVERY

        THIS CAUSE comes before the Court upon Plaintiff’s Notice of Hearing (ECF No. 58);

 Defendant’s Notice of Hearing (ECF No. 60) and Defendant’s Memorandum of Law in Support of

 Its Assertion of Privilege (“Memorandum of Law”) (ECF No. 66). This matter was referred to the

 undersigned United States Magistrate Judge by the Honorable Beth Bloom, United States District

 Judge, to take all appropriate action on all discovery matters (ECF No. 15). A hearing was conducted

 on the present discovery disputes on August 20, 2020, at which the undersigned addressed the

 discovery disputes in open court. An Order was entered by the undersigned following the hearing,

 which resolved all but one issue: whether the Passenger Injury Statements sought by Plaintiff were

 protected under the work product doctrine asserted by Defendant (ECF No. 64).

        Plaintiff’s Request for Production No. 41 seeks any and all documentation regarding all prior

 fall incidents, including Passenger Injury Statements. In response, Defendant provided Plaintiff

 with a list of prior similar incidents, but claims that the requested Passenger Injury Statements are


                                                  1
Case 1:19-cv-23167-BB Document 68 Entered on FLSD Docket 09/23/2020 Page 2 of 5



 work product. The contested Statements are hand-written statements given by passengers on prior

 cruises, who have been identified by Defendant as having reported similar accidents occurring on the

 carpeted stairwells on Defendant’s ships. It is not disputed that Plaintiff can discover the facts reported

 in these Passenger Injury Statements (id. at 2). As memorialized in the prior Order, at the hearing on

 the dispute, defense counsel candidly admitted that he could not identify any portion of the contested

 Passenger Injury Statements that Plaintiff would be precluded from discovery. Moreover, while

 Defendant argued that the form on which the statements were written is itself protected work product,

 because a lawyer chose the questions posed therein, that argument has been dispelled by the fact that

 Defendant already and voluntarily produced a copy of Plaintiff’s own Passenger Injury Statement.

 Nonetheless, and before compelling production over Defendant’s objection and assertion of privilege,

 Defendant was afforded an opportunity to brief the assertion of privilege by written memorandum (id.).

 Defendant accordingly filed its Memorandum of Law on September 3, 2020 (ECF No. 66) and Plaintiff

 subsequently responded on September 8, 2020 (ECF No. 67). Upon review of the memorandum and

 supporting declaration, I find that the Passenger Statements are not work product and are thus, not

 entitled to even qualified protection from disclosure.

         At the discovery hearing, defense counsel conceded that the facts contained within the

 contested Passenger Injury Statements were not privileged. Nothing contained in Defendant’s

 Memorandum of Law demonstrates otherwise. In fact, the court in Bridgewater v. Carnival Corp., 286

 F.R.D. 636, 642 (S.D. Fla. 2011), a case on which Defendant heavily relies, indicates that a

 straightforward recitation of objective facts about the circumstances surrounding an accident should

 not be protected by work product privilege. Other courts have also found that such recitation of facts

 and circumstances of an accident in the injured party’s own words are not protected by work product.

 In Holbourn v. NCL (Bahamas) Ltd., No. 14-21887-CIV, 2014 WL 12600498, at *1 (S.D. Fla. Oct.



                                                     2
Case 1:19-cv-23167-BB Document 68 Entered on FLSD Docket 09/23/2020 Page 3 of 5



 30, 2014), the court addressed the very same issue at hand and found that Passenger Injury Statements

 were not protected by work product privilege, and ordered the production of all Passenger Injury

 Statements that involved the same dangerous condition from the prior three years. Similarly, in Rader

 v. NCL (Bahamas) Ltd., No. 16-CIV-23390, 2017 WL 7796320, at *3 (S.D. Fla. Apr. 27, 2017) the

 court found that “[w]hile an accident report created after a passenger injury would be protected, certain

 information contained in those reports—such as the identity of the injured passenger, the date and time

 the incident took place, the location of the ship and the circumstances leading up to and surrounding

 the incident—would not be.” The Rader court ultimately required the defendant to provide complaints

 made by any passenger that was injured under similar circumstances. Id.; see also Daniel v. Carnival

 Corp., Case No. 19-CV-24792-UU/O’Sullivan (Sept. 21, 2020) (overruling assertion of work product

 protection over Passenger Injury Statements).

         Nor do I find that Defendant has met its burden to show that the contested statements were

 prepared in anticipation of or for the principal purpose of preparation for litigation. In anticipation of

 the noticed hearing on this dispute, Carnival advanced the sworn statement of staff counsel Suzanne

 Vazquez. In this Declaration, Vazquez attests that “some passengers” sue Carnival following an

 accident onboard, so most claims of passenger injuries are investigated (ECF No. 59-1 at ¶ 4-5)

 (emphasis added). Ms. Vazquez further attests that in Ms. Johnson’s case, Carnival anticipated

 litigation and conducted an investigation, which included taking a Passenger Injury Statement (id. at ¶

 9). Ms. Vazquez’s Declaration concludes with the attestation that similarly, with respect to the

 contested Passenger Injury Statements arising from prior similar incidents, that “all Passenger Injury

 Statements are taken as part of Carnival’s accident investigation protocols” and are “prepared in

 anticipation of litigation” (id. at ¶ 10).

         While I credit Ms. Vazquez’s statements in part, I do not credit her assertion that the contested



                                                     3
Case 1:19-cv-23167-BB Document 68 Entered on FLSD Docket 09/23/2020 Page 4 of 5



 Passenger Injury Statements were all prepared in anticipation of litigation. Ms. Vazquez’s testimony

 in this regard conflicts with her explanation that “[w]hen a passenger reports an incident resulting in

 injury, an accident/incident report is usually prepared” in anticipation of litigation, including taking

 witnesses statements (id. at ¶ 5)(emphasis added). Not every reported injury results in an accident

 report in anticipation of litigation. The Venn diagram of all Passenger Injury Statements and those that

 end up in an accident report overlap, perhaps significantly, but Vazquez’s testimony reveals it is not

 one circle. Vazquez’s testimony reveals no investigation undertaken by her to ascertain the

 circumstances under which the contested statements were in fact taken. And thus, her statement that

 the Passenger Injury Statements that Plaintiff moves to compel were all prepared in anticipation of

 litigation is too conclusory to credit.

         Finally, work product privilege is a qualified privilege that “may have to yield to a compelling

 need for information that can only be found in the protected document.” Eisenberg v. Carnival Corp.,

 No. 07-22058-CIV, 2008 WL 2946029, at *3 (S.D. Fla. July 7, 2008). Work product is still subject to

 discovery “upon a showing that the party seeking discovery has substantial need of the materials in

 preparation of the party’s case and that the party is unable without undue hardship to obtain the

 substantial equivalent of the materials by other means.” Bridgewater, 286 F.R.D. at 639 (citing

 Calderon v. Reederei Claus–Peter Offen GmbH & Co., No. 07–61022–CIV–COHN/SELTZER, 2009

 WL 1748089, *1–2 (S.D. Fla. June 19, 2009).

         As part of the Second Amended Complaint, Plaintiff avers that Defendant knew or should have

 known about the condition which caused Plaintiff’s injury due to prior similar incidents, among other

 sources of knowledge (ECF No. 28 at ¶ 16). The sought-after information is needed to show that there

 were in fact prior similar incidents reported to Defendant. It bears repeating that there is no dispute that

 what the witnesses wrote is discoverable; as a practical matter, this dispute focuses on whether the



                                                      4
Case 1:19-cv-23167-BB Document 68 Entered on FLSD Docket 09/23/2020 Page 5 of 5



 Defendant can resist turning over the documents penned by the witnesses in favor of otherwise having

 them read into the record. Thus, even if the Passenger Injury Statements are work product, those that

 pertain to injuries similarly cause by the gap on the staircase of the ship are here discoverable.

          Based on the foregoing, the Court hereby ORDERS that Defendant produce all Passenger

 Injury Statements that relate to similar trip and fall accidents on the carpeted staircases, as already

 identified by Defendant, in response to Plaintiff’s Request for Production No. 41.

          DONE AND ORDERED in open court in Miami, Florida this 23rd day of September,

  2020.



                                                   _______________________________________
                                                   LAUREN LOUIS
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     5
